Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objections to the Claims
Claims 10 and 12 are objected to because of an informality.  Claim 10 recites a step of additive manufacturing of the connecting rod.  Grammatically the claim should read ‘a step of additively manufacturing the connecting rod.’  Claims 12 contains a similar issue.  Appropriate correction is required.

Objections to the Figures
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the orifice.  This terms lacks antecedent basis.  Claim 1 also recites an alveolar annular part.  The term alveolar has no accepted definition within the mechanical arts.  The term has definitions relating to human anatomy and to phonetic sounds.  But no mechanical definition. Nor does applicant define the term in their specification.  Rather, it is presented as a known word, with a known meaning. 
Claim 1 is an English translation of an original French claim set, via a PCT application.  Examiner suspects the word was slightly mistranslated and, based on context, the intended translation should have been “cellular.”  This is consistent with one anatomical definition of alveolar that is defined as air-containing compartments in the lungs with cells about a central space.  Also, the English translation of the French International Search written opinion translates this term as “a cellular annular part.”  The term cellular, namely a structure composed of cells of material with space between them, is consistent with the figures, specification, and subsequent claim language further defining the annular part (such as it being a lattice).  As such, examiner recommends replacing the term alveolar in the both the specification and claims with the word “cellular” and has examined accordingly.  Claims 6, 7, 12, & 13 also contain the term alveolar.  The remaining claims are rejected based on their dependence.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites that the method of claim 10 further comprises a step of additive manufacturing of the alveolar annular part.  Yet parent claim 10 also recites that the entire connecting rod is additively manufactured and the annular part is a sub-set of this rod.  Thus, claim 12 recites no new feature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For example, claim 10 could be amended to recite additively manufacturing ‘at least part of the connecting rod.’    

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2794503 to Garaud.
Claim 1 recites a connecting rod for a turbomachine.  Garaud relates to an anti-vibration connecting rot for a motor vehicle.  See Garaud ln. 14.2  Figure 1 of Garaud shows the rod has an elongated intermediate body (2) and connected at longitudinal ends to connecting heads (3, 4)… with substantially parallel axes (Y1, Y2).  These two heads are assembled or integrally formed with at least one part of said body because those two alternate options represent all potential options.
one of said heads comprises an alveolar annular part about the axis of the orifice.  As noted in the indefiniteness rejection, this term is being interpreted to mean a ‘cellular annular part.’  Garaud teaches that tubular frame (3) is surrounded by pair of intermediate rings (5, 6) and that flexible intermediate ring (6) that has two cells (9).  See Garaud ll. 94-105 and Figs. 1-2.  Thus, the intermediate rings (6) anticipates the alveolar annular part.  The flexibility taught also anticipates the claim feature that the alveolar annular part has at least one of a flexural and a compressive deformation capacity greater than a remaining portion because the remainder of the rod is not described as flexible.  Thus, one of ordinary skill would infer that ring (6) has a greater flexural…capacity.  The cellular nature of the component also dampens vibrations.  See Garaud ll. 157-159.  Thus, the annular part forms a vibratory filter.
Regarding claim 2, Garaud teaches that tubular frame (3) and its opposite ring (4) are both metallic, thus making the connecting rod…at least partially metallic.  See Garaud ll. 86-88.  Regarding claim 3, in addition to the tubular frame (3) the main body (2) of the rod is also stamped steel but the body also has an elastomeric segment (15) for weight reduction and anti-vibration properties.  See Garaud ll. 130-136 & 149-150.  Thus, the body and said heads, are partially metallic.  This also teaches claim 13 (addressed out of order).
Claim 4 recites that the electrical resistance of the connecting rod is less than or equal to 5 mΩ.  Claim 5 recites the electrical conductance of the connecting rod is greater than or equal to 200 S.  The claims do not define over which portion the resistance of conductivity should be measured.  Is it along the entire longitudinal length, along the thickness, between the two connecting heads, etc?  The broadest reasonable interpretation is that the claimed resistance or conductance need only exist from any side to another side.  The body (2) of Garaud is made of stamped steel.  See Garaud ll. 149-150.  Steels vary in electrical resistance and conductivity, but as best known, all have resistance below 5 mΩ and conductivity above 200S.  Thus, the rod will have these properties from one lateral side to the other along the solid metal sheet portion.  This also teaches claims 14-15 (addressed out of order).
Claim 7 recites that the said body comprises an alveolar longitudinal part.  The rod body (2) of Garaud has an elastometic mid segment (15) with a hollow cell (12) that extends in the longitudinal direction.  See Garaud ll. 130-136 and Figs. 1-2.  Thus, this region may be considered a cellular longitudinal part.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of FR 2794503 to Garaud.
Claim 9 recites a suspension device for a turbomachine.  AAPA teaches known suspension devices for turbomachines.  See Applicant’s published specification [0002]-[0011] and Figs. 1-2.  These known suspensions devices have a connecting rod…a ball joint and a cage that surrounds the ball joint and is located in the orifice of [a] connecting head that comprises [an] annular part.  Id.  These prior art connecting rods do not have the structures of the connecting rod according to claim 1.  But as denoted above, Garaud does.  It would have been obvious to modify AAPA to use the connecting rod of Garaud because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  In this case, Garaud teaches a connecting rod suitable for use in the same manner as AAPA.  Thus, its substitution (or substitution of its cellular annual part) would have been predictable.

Claims 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2794503 to Garaud in view of U.S. 2016/0245710 to Twelves Jr. (hereafter Twelves).
Claim 6 recites that the alveolar annular part [has] a lattice-shaped structure.  Garaud teaches creating a flexible, vibration damping annular part made of elastomeric material with a cellular shape, but not a lattice-shape.  Yet such a modification would have been obvious in view of Twelves.  Twelves also relates to creating energy dissipating structures in a strut end fitting.  See Twelves [0001]-[0003] and [0010]-[0015].  Such a strut has numerous commonalities with the connecting rod of Garaud.  Both a rigid structures designed to transfer load and forces that must also prevent vibrations or shocks from causing damage.  Twelves also teaches using similar materials for these damping sections.  See Twelves [0015].  Twelves teaches creating lattice shapes (such as honeycomb or the like) that are lightweight, but defective and energy absorbent.  See Twelves [0010]-[0015] and Figs. 1, 3 & 4.  The embodiments in figures 3-4 show circular structures highly similar to the annular part of Garaud.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Garaud to replace its existing elastomeric, cellular structure (6) with a lattice-like structure from Twelves to achieve similar, or perhaps superior performance.  Likewise, claim 8 recites that the longitudinal part [has] a lattice shaped structure.  Figure 1 of Twelves shows a lattice-shaped longitudinal section that could replace region (12, 15) of Garaud for similar, or perhaps superior performance.
Claim 10 recites additively manufactur[ing] the connecting rod.  Garaud does not teach fabricating its connecting rod in this manner.  Rather, it is silent as to the method of fabrication.  Yet one of ordinary skill would have known some method of fabrication would be required.  Twelves teaches that it was known to additively fabricate struts, which are a form of connecting rod.  It would have been obvious to manufacture the rod of Garaud using additive manufacturing because the mere idea of manufacturing a known structure using additive manufacturing is not patentable.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Gaurad teaches that the connecting rod was a known structure in the relevant art.  Twelves teaches that additive manufacturing is a known 
To be clear, the rejection of claim 10 is not modifying Garaud to use any structure shown in Twelves.  It is only modifying Garaud to fabricate the structure shown in figure 1-2 of Garaud using additive manufacturing.  Regarding claim 11, Twelves teaches selective melting of powder beds.  See Twleve [0002].  Regarding claim 12, the rejection of claim 10 includes additively fabricating the annular part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 All citations to Garaud are to the attached English translation obtained from espacenet.com.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”